United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, Joplin, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-878
Issued: May 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant, through counsel, filed a timely appeal from a
December 1, 2006 merit decision of the Office of Workers’ Compensation Programs, which
affirmed the denial of his emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition
while in the performance of duty.
FACTUAL HISTORY
The case is on appeal to the Board for the fourth time. By decision dated November 13,
2003, the Board affirmed the denial of appellant’s claim for an emotional condition, finding that
1

1

Docket No. 03-632 (issued November 13, 2003).

he had not established that it was sustained in the performance of duty.2 The Board found the
evidence of record insufficient to establish appellant’s allegations of harassment and retaliation,
but found the evidence sufficient to establish his allegations regarding his work duties and
overwork. The Board determined that the record did not contain any rationalized medical
opinion evidence establishing a causal relationship between his emotional condition and the
accepted employment factors. The Board affirmed the Office’s decisions of August 26 and
October 30, 2002.3 On December 9, 2004 the Board found appellant’s March 5, 2004 request for
reconsideration was timely filed within one year of the Board’s November 13, 2003 decision.4
The Board remanded the case to the Office for review of the request under the proper standard of
review. In a February 13, 2006 decision, the Board again affirmed the denial of appellant’s
emotional condition claim.5 The Board found that the record contained no rationalized medical
opinion evidence establishing that his emotional condition was due to the accepted Lillian Cutler
factor.6 The factual history of the claim is set forth in the Board’s prior decisions and is
incorporated herein by reference.
On August 29, 2006 appellant’s counsel requested reconsideration.
In a report dated February 3, 2005, Dr. David R. Trobaugh, an attending osteopath,
diagnosed mixed personality disorder with narcissistic and obsessive-compulsive traits. He
stated:
“A situation in his workplace developed and resulted in [appellant] becoming
paranoid of the workplace. His anxieties and fears, as well as his perception that
he was being watched and persecuted in the workplace caused further
decomposition to the point he was unable to concentrate and was experiencing
rapid, intrusive thoughts.”
2

Appellant, then a 32-year-old claims representative, filed an occupational disease claim on April 1, 2001
alleging that on March 3, 2001 he first realized his depression and stress was employment related. In a statement
dated May 15, 2001, appellant detailed the incidents he believed were harassment and were the cause of his
paranoia, stress, depression and anxiety. He related an incident occurring on or about January 30, 2001 involving
Brenda Jagels, an employee in another office of the employing establishment and Peter P. Jaudegis, the supervisor
of Ms. Jagels. Appellant related mailing a key to his personal post office box to Ms. Jagels at her workplace and
that he indicated on the envelope that it was not to be opened in the mailroom. Mr. Jaudegis was present when
Ms. Jagels opened the envelope and at his request she gave him the key in the envelope which he used to obtain the
letter and cassette tape appellant had placed in his personal post office box. He then wrote a memorandum to
Mark Sparks, appellant’s supervisor, stating that appellant was sending inappropriate messages to Ms. Jagels and
that he was disrupting her work. Appellant also alleged that Mr. Sparks harassed him and began a vendetta against
him due to his having once gossiped about Mr. Sparks’ alleged extramarital affair in November or December 2000.
As part of this vendetta, appellant alleged that “Mr. Sparks made it his business to find out who I was ‘Net Sending’
and somehow managed to convince” Mr. Jaudegis that he was unstable and dangerous.
3

On February 27, 2004 the Board issued an order dismissing appellant’s petition for reconsideration as untimely
filed.
4

Docket No. 04-1628 (issued December 9, 2004).

5

Docket No. 05-1374 (issued February 13, 2006).

6

28 ECAB 125 (1976).

2

The precipitating work situation occurred when appellant was accused of sexually harassing a
coworker and when his affair with this coworker became known to his supervisor and the
opening of mail he sent to the coworker in a private post office box.
On April 28, 2006 Dr. Trobaugh indicated that he had reviewed the statement of accepted
facts and the record. He opined that appellant’s emotional condition was “clearly exacerbated
prior to the unauthorized opening of his post office box and the accusations of harassment.”
Dr. Trobaugh noted that appellant discussed with Ms. Jagels, the coworker, that he was having
an affair with, the pressure of his workplace and how he felt overwhelmed. He noted that
appellant “suffers from obsessive compulsive and narcissistic traits,” which was exacerbated by
an increasingly heavy workload” and the increasing work stress. The combined work stress and
heavy workload “precipitated an acute exacerbation of his condition to the point that he began to
suffer from depression and display symptoms found in schizophrenia, such as extreme
suspiciousness and paranoia.” Dr. Trobaugh also noted that after reviewing appellant’s
correspondence with Ms. Jagels that he discussed with her the problems he had at work which he
did not discuss with the physician. He noted that had appellant discussed with him his problems
at work instead of his problems with Ms. Jagels, “it would have been easier to quickly document
and treat the real issues underlying this whole incident, namely the decomposition of
[appellant’s] mental health.” Dr. Trobaugh opined that the documentation he reviewed proved
that appellant was falling further behind at work due to the unreasonable workload he was
assigned which caused the deterioration of his mental health. The problems with Ms. Jagels
were “simply a diversion a symptom of the underlying problems [appellant] was experiencing at
work due to being overworked.” Dr. Trobaugh concluded that appellant’s “psychiatric
conditions were aggravated to the point of being debilitating by being overworked and in fear of
falling hopelessly behind at work.”
By decision dated December 1, 2006, the Office denied modification of the denial of his
emotional condition claim.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Cutler,7 the Board explained that
there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under the Federal Employees’ Compensation Act.8 There are
situations where an injury or illness has some connection with the employment but nevertheless
does not come within coverage under the Act.9 When an employee experiences emotional stress
in carrying out his employment duties and the medical evidence establishes that the disability
resulted from an emotional reaction to such situation, the disability is generally regarded as due
to an injury arising out of and in the course of employment. This is true when the employee’s
disability results from an emotional reaction to a special assignment or other requirement
7

Id.

8

5 U.S.C. §§ 8101-8193.

9

See Robert W. Johns, 51 ECAB 137 (1999).

3

imposed by the employing establishment or by the nature of the work.10 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.11
In emotional condition claims, when working conditions are alleged as factors in causing
a condition or disability, the Office, as part of its adjudicatory function, must make findings of
fact regarding which working conditions are deemed compensable factors of employment and
are to be considered by a physician when providing an opinion on causal relationship and which
working conditions are not deemed factors of employment and may not be considered. If a
claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor. When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, the Office
must base its decision on an analysis of the medical evidence.12
As a general rule, an employee’s emotional reaction to administrative or personnel
actions taken by the employing establishment is not covered because such matters pertain to
procedures and requirements of the employer and are not directly related to the work required of
the employee.13 An administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment.14
An employee’s frustration from not being permitted to work in a particular environment or to
hold a particular position is not compensable.15 Similarly, an employee’s dissatisfaction with
perceived poor management is not compensable under the Act.16
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. Rather, the issue is
whether the claimant under the Act has submitted sufficient evidence to establish a factual basis
for the claim by supporting his allegations with probative and reliable evidence.17

10

Lillian Cutler, supra note 6.

11

Kim Nguyen, 53 ECAB 127 (2001).

12

Dennis J. Balogh, 52 ECAB 232 (2001).

13

Felix Flecha, 52 ECAB 268 (2001).

14

Kim Nguyen, supra note 11.

15

Barbara J. Latham, 53 ECAB 316 (2002).

16

Id.

17

James E. Norris, 52 ECAB 93 (2000).

4

ANALYSIS
In the first appeal, the Board noted that appellant had established compensable factors
under Cutler with regard to his work duties and overwork. However, the Board found the
evidence of record insufficient to establish compensable factors with regard to his allegations of
harassment and retaliation by Mr. Sparks, his supervisor, or that the employing establishment
erred or acted abusively with regard to the sexual harassment investigation of Ms. Jagels.
The question to be resolved is whether the accepted employment factor caused
appellant’s emotional condition and this must be proven by rationalized medical opinion
evidence. Appellant submitted reports dated February 3, 2005 and August 28, 2006 by
Dr. Trobaugh. The February 3, 2005 report is insufficient to support appellant’s claim as
Dr. Trobaugh attributes his condition to the incidents involving a coworker, which were not
accepted. On August 28, 2006 Dr. Trobaugh attributed the aggravation of appellant’s emotional
condition to overwork, which is an accepted factor and to work stress, which is not an accepted
factor. While his August 28, 2006 report suggest a causal relationship between appellant’s
condition and the accepted employment factor, his report does not contain adequate rationale
explaining how appellant’s emotional condition was caused or contributed to by the accepted
factor of overwork.18 Rather, Dr. Trobaugh couched his opinion in terms such as the combined
heavy workload and work stress precipitated appellant’s depression and paranoia. He did not
explain from a medical perspective the nature of the relationship between appellant’s diagnosed
condition and the established employment factor of overwork. Dr. Trobaugh also noted that
appellant was fearful “of falling hopelessly behind at work,” which the Board finds does not,
without an explanation, establish a causal relationship.19 His reports are therefore inadequate to
establish the critical element of causal relationship.20
CONCLUSION
The Board finds that appellant has not established that he sustained an emotional
condition in the performance of duty.

18

See David Apgar, 57 ECAB 137 (2005).

19

See I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Calvin E. King, 51 ECAB 394 (2000).

20

D.D., 57 ECAB 734 (2006); Beverly R. Jones, 55 ECAB 411 (2004). (The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 1, 2006 is affirmed.
Issued: May 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

